Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 7 and 16-18 have been canceled and claims 19-21 have been withdrawn. Claims 1-6 and 8-15 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments filed on 12/15/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. With regard to the 35 U.S.C. 102(a)(1) rejection of claims 1-5 and 11-15 over Lawson et al. (US 6,579,539 B2) and Premjeet et al. (Transdermal Drug Delivery System (Patches), Applications in Present Scenario, http://www.ijrpc.com/files/1194-49.pdf) dated 09/15/2020, this rejection should be a 103 rejection in the office action dated 09/15/2020 which was inadvertently mistaken as 102(a)(1) rejection. The rejection should be and the body of the rejection is apparently a 103(a) rejection (the language of “Lawson et al. meet all of the limitation of claims” is not used as in the . The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections remained
The following rejections of the claims are remained for reasons of record and the following. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6-9, 11-13, 15, 16, 23, 24, 26, 27, and 29 of copending Application No. US 14/888,673.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-15 recite to a method of forming an antimicrobial article at T < about 80 °C comprising steps of providing a polyurethane- based polymerizable composition comprising at least two different mutually reactive components, having an average MW that is less than about 10% of the weight average
MW of the fully polymerized composition, forming a polymeric backbone via chemically different reactive moieties; incorporating an antimicrobially effective amount of at least one chlorhexidine-containing antimicrobial agent into the polymerizable composition; and, polymerizing the polymerizable composition to form chlorhexidine-containing polymer of the antimicrobial article.
The 14/888,673 application claims 1, 3, 4, 6-9, 11-13, 15, 16, 23, 24, 26, 27, and
29 recite a method of forming an antimicrobial article at T < about 40 °C comprising steps of providing a polyurethane-based polymerizable composition comprising at least two different mutually reactive components, having an average MW that is less than about 10% of the weight average MW of the fully polymerized composition, forming a polymeric backbone via chemically different reactive moieties; incorporating an antimicrobially effective amount of at least one chlorhexidine-containing antimicrobial agent into the polymerizable composition; and, polymerizing the polymerizable composition to form chlorhexidine-containing polymer of the antimicrobial article.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same 

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.

New ground of rejections
The examiner is applying the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Greff et al. (US 6,102,205) in view of Duan (US 5,225,473).
Greff et al. teach a process of preparing antimicrobial prepolymer composition comprising
a polymerizable biocompatible urethane acrylate prepolymer in monomeric form and
an antimicrobially effective amount of a complex of iodine molecules with a biocompatible polymer or chlorhexidine salts;
wherein the composition is spread on parafilm sheet to form a thin adhesive film with the whole process being in ambient condition (room temperature) as exemplified in example
1 and 2; 

polymerization being initiated by UV light (the instant claim 10), i.e., not thermally initiated (the instant claim 11) and thus also 100% reactive chemistry as explained below (the instant claim 15) (entire reference, especially abstract, column 6, line 21-27 and line 49 through column 7, line 3, column 7, line 24-30, column 8, line 21-34, examples 1-3, and claims 1 and 2). 
A polymer is polymerized to have many monomers which would include 10 or more than 10 monomers, i.e., the MW of monomer is less than about 10% of that of the polymerized polymer.
Since the method taught by Greff et al. has the same process temperature, thus would be the same chlorhexidine decomposition (due to high temperature) as claimed in claim 4. 
The limitation in claim 14 is intended use for the article produced by the claimed method. The intended use of the composition produced by the claimed method does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
The instant specification does not define “100% reactive chemistry is used to form the chlorhexidine-containing polymer” recited in claim 15 and the only disclosure in the instant specification related to the claimed “100% reactive chemistry is used to form the chlorhexidine-containing polymer” is in paragraph 31 and 32 in exemplified embodiments: no or minimal radiation (e.g., thermal, electron beam, or ultraviolet the instant claim 10 recites using at least one radiation source and thus the criticality of 100% chemistry with none or minimum radiation source for polymerization over using at least one radiation source is not established and either using at least one radiation source or 100% chemistry with none or minimum radiation source for polymerization is design choices with no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).
Greff et al. do not specify: i) an embodiment with chlorhexidine salts being the antimicrobial agent; and ii) continuously forming the chlorhexidine-containing polymer on a web.
The 1st deficiency is cured by the rational that it is well-established that consideration of a reference is not limited to the preferred embodiments or working 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Greff et al. to replace the complex of iodine molecules with a biocompatible polymer taught by Greff et al. in examples 1 and 2 with chlorhexidine salts. Chlorhexidine salts being in place of a complex of iodine molecules with a biocompatible polymer or was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing in the complex of iodine molecules with a biocompatible polymer taught by Greff et al. in examples 1 and 2 with chlorhexidine salts flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
The 2nd deficiency is cured by Duan who teaches drug-containing polymerizable adhesive composition being casting onto a release liner or being fed onto a continuous web to be polymerized (entire reference, especially abstract, column 8, line 23-32, and examples 1 and 10-18).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Greff et al. and Duan to replace the spread-on-sheet (casting) method in the process taught by Greff et al. with continuous web. Using both casting onto a release liner and continuous web coating method for producing drug-in-polymer adhesive was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the spread-on-sheet (casting) method in the process taught by Greff et al. with continuous web flows from both having been used in the prior art, and from both being recognized in the prior art as 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 12/15/2020, have been fully considered but they are moot in view of new ground of rejections. However the examiner would like to address the following arguments to the extend they pertain to the new ground of rejections.

Applicants argue that Greff et al. teach single component prepolymer (column 5, line 9-17) which is not the same as the claimed at least two different reactive components. 
However, this argument is not deemed persuasive. As stated in the advisory dated 04/09/2020 that Greff et al. teach polymerization of monomers of urethane acrylate which has the reaction between urethane and acrylate monomers (claim 1) and thus is a reaction between chemically different reactive moieties. Greff et al. also teach: "polymerizable biocompatible prepolymer compositions" refer to polymerizable monomers, oligomers or mixtures thereof including single or multi-component systems 1-6 alkyl) methacrylate, etc., can also be employed (column 5, line 28-34) and example 5, i.e., at least two different reactive components.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Greff et al. (US 6,102,205) and Duan (US 5,225,473), further in view of Terry et al. (US 6,596,401 B1).
The teachings of Greff et al. are discussed above and applied in the same manner.
Greff et al. do not teach antimicrobial being consisting essentially of free base chlorhexidine.
This deficiency is cured by Terry et al. who teach both chlorhexidine and salts being suitable antimicrobial actives in biocompatible, hydrophilic polyurethane-urea-silane copolymers prepared
from one or more polyisocyanates, from one or more lubricious polymers having at least two same or different functional groups that are reactive with an isocyanate functional group, and from one or more organo-functional silanes having at least two 
for forming a coating which can be formed by mixing actives with monomers for forming the copolymer without deactivation of actives by the polymerization and exemplified polymerization temperature of prepolymer being 68 °C and 70 °C and forming copolymer with no heating (room temperature) in examples 1-3 and used as patch or bandage for topical delivery of pharmaceutical agents by spraying or brushing coating (entire reference, especially abstract, column 5, line 59-63, column 10, line 20-29,  column 13, line 28-33, column 14, line 62-66, column 16, line 46-51, and column 18, line 24-41 and example 1-3 and 6-9). No radiation is required for polymerization.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Greff et al. and Terry et al. to replace the chlorhexidine salt in the composition taught by Greff et al. with chlorhexidine free base. Both chlorhexidine free base and salts being suitable in polymer base for forming a coating was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the chlorhexidine salt in the composition taught by Greff et al. with chlorhexidine free base flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Argument regarding the 103 rejection is basically the same as the above rejection, thus the response discussed above applies here as well and is not persuasive for reason discussed above.
Claims 1-6, 8, 9, and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Terry et al. (US 6,596,401 B1) in view of Duan (US 5,225,473).
The teachings of Terry et al. are discussed above and applied in the same manner. Terry et al. teach the reaction can be facilitated by performing the polymerization in a dry organic solvent (the paragraph bridges column 7 and 8), i.e., solvent is not a must have component (the instant claims 8 and 9). The formation of urethane bond is initiated by catalyst (column 7, line 27 through column 8, line 29 and column 9, line 42-55), i.e., no external source of radiation, 100% chemistry of the instant claim 15. 
The limitation in claim 14 is intended use for the article produced by the claimed method. The intended use of the composition produced by the claimed method does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
A polymer is polymerized to have many monomers which would include 10 or more than 10 monomers, i.e., the MW of monomer is less than about 10% of that of the polymerized polymer.
Terry et al. do not teach: i) continuously forming the chlorhexidine-containing polymer on a web; and ii) the exact same polymerization temperature in claims 2 and 3.
The 1st deficiency is cured by Duan whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Terry et al. and Duan to specify the 
The 2nd deficiency is cured by the rational that it would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to determine a reaction temperature.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical while the instant claim 1 recites less than about 80 °C and thus the criticality of the claimed less than about 40 °C (claim 2) and about room temperature (claim 3) vs 68 and 70 °C taught by Terry et al.

Response to Applicants’ arguments:

However, this argument is not deemed persuasive. The composition taught by Terry et al., besides coatings of medical device such as catheters, also can be used as patch or bandage for topical delivery of pharmaceutical agents (column 18, line 24-41) which is not in contrary to the claimed coating on a continuous web.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Terry et al. (US 6,596,401 B1) and Duan (US 5,225,473), and further in view of Greff et al. (US 6,102,205).
The teachings of Terry et al. are discussed above and applied in the same manner. 
Terry et al. do not specify the polymerization being initiated using at least one radiation source selected from UV radiation and electron beam radiation.
This deficiency is cured by Greff et al. whose teachings are discussed above and applied in the same manner.
.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson et al. (US 6,579,539 B2) in view of Duan (US 5,225,473).
Lawson et al. teach a method for producing a microbe resistant article comprising
preparing a coating solution capable of producing a coating by dissolving polymer or monomers which react to form polyether polyurethaneurea block copolymer (polyurethane based) in solvent;
incorporating at least one antimicrobial agent chlorhexidine into the coating solution; and
coating (film) over the metallic silver layer with the coating solution containing the antimicrobial agent; and
exemplify in example that no heating is required during the process, i.e., room temperature and no external source of thermal radiation (entire reference, especially abstract and claims 10, 13, and 14). 
The instant specification does not define “100% reactive chemistry is used to form the chlorhexidine-containing polymer” recited in claim 15 and the only disclosure in the instant specification related to the claimed “100% reactive chemistry is used to form the chlorhexidine-containing polymer” is in paragraph 31 and 32 in exemplified embodiments: no or minimal radiation (e.g., thermal, electron beam, or ultraviolet radiation) which is exemplary and thus not served as definition to set a clear meets and bounds of the meaning of “100% reactive chemistry is used to form the chlorhexidine-containing polymer”. The “minimum radiation (e.g., thermal, electron beam, or ultraviolet radiation)” is not defined to set the meets and bounds of the meaning of “minimum radiation (e.g., thermal, electron beam, or ultraviolet radiation)” and thus “100% reactive chemistry is used to form the chlorhexidine-containing polymer” recited in claim 15 is construed as not using or allowing the use of thermal, electron beam, or ultraviolet radiation. 
A polymer is polymerized to have many monomers which would include 10 or more than 10 monomers, i.e., the MW of monomer is less than about 10% of that of the polymerized polymer.

Since the coating stays on the article without additional adhesive, the coating is adhesive to the article to be coated (claim 13).
The limitation in claim 14 is intended use for the article produced by the claimed method. The intended use of the composition produced by the claimed method does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.
Lawson et al. do not specify continuously forming the chlorhexidine-containing polymer on a web.
This deficiency is cured by Duan whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lawson et al. and Duan to specify the coating method in the process taught by Lawson et al. being continuous web. Using continuous web coating method for producing drug-in-polymer adhesive was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the coating method in the process taught by Lawson et al. being continuous web flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. Furthermore, both batch (coating on substrate) and continuous forming on web are disclosed as suitable methods of forming drug-in-polymer adhesive (paragraph 29); and thus the criticality of continuous forming .

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson et al. (US 6,579,539 B2) and Duan (US 5,225,473), and further in view of Terry et al. (US 6,596,401 B1).
The teachings of Lawson et al. are discussed above and applied in the same manner.
Lawson et al. do not teach the antimicrobial agent chlorhexidine being a salt.
This deficiency is cured by Terry et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lawson et al. and Terry et al. to replace the chlorhexidine in the composition taught by Lawson et al. with chlorhexidine salt. Both chlorhexidine free base and salts being suitable in polymer base for forming a coating was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing the chlorhexidine in the composition taught by Lawson et al. with chlorhexidine salt flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose. 
	
	
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lawson et al. (US 6,579,539 B2) and Duan (US 5,225,473), and further in view of Greff et al. (US 6,102,205).
The teachings of Lawson et al. are discussed above and applied in the same manner.
Lawson et al. do not specify the polymerization being initiated using at least one radiation source selected from UV radiation and electron beam radiation.
This deficiency is cured by Greff et al. whose teachings are discussed above and applied in the same manner.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Lawson et al. and Greff et al. to utilize UV initiators in the polymerization taught by Lawson et al. Utilize UV initiators in the polymerization was well known to a person of ordinary skill in the art at the time of the invention. The motivation for utilizing UV initiators in the polymerization flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. Furthermore, both utilizing at least one radiation source for polymerization and not utilizing at least one radiation source for polymerization are disclosed as suitable for polymerization (paragraph 28, 29, and 32) and the instant claims 10, 11, and 15; and thus the criticality of utilizing UV initiators in the polymerization over not utilizing UV initiators in the polymerization is not established and either utilizing UV initiators in the polymerization or not utilizing UV initiators in the polymerization is design choices with no stated problem and presents no unexpected 

Response to Arguments
Applicant’s arguments, filed on 12/15/2020, have been fully considered but they are moot in view of new ground of rejections.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612